                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------- x
In re:                                                   : Chapter 7
                                                         :
PARK PLACE DEVELOPMENT                                   : Case No. 21-10849 (CSS)
                      1
PRIMARY, LLC,                                            :
                                                         : Related to Docket Nos. 31, 35, 48, 52, 59, and 63
                           Alleged Debtor.               :
-------------------------------------------------------- :
                                                         x



                    NOTICE OF CHANGE OF HEARING DATE AND TIME FROM
                SEPTEMBER 28, 2021, AT 12:00 P.M. TO OCTOBER 1, 2021, AT 10:00 A.M.


                    PLEASE TAKE NOTICE that the hearing previously scheduled for

September 28, 2021, at 12:00 p.m. (ET) has been rescheduled by the Court to October 1, 2021,

at 10:00 a.m. (ET).

                    PLEASE TAKE FURTHER NOTICE that all matters previously scheduled for

September 28, 2021, will now be heard on October 1, 2021, at 10:00 a.m. (ET).




        1
          The last four digits of the Alleged Debtor’s U.S. tax identification number is 1708. The address of the
Alleged Debtor’s corporate headquarters is: 31 West 27th Street, 9th Floor, New York, NY 10001.

                                                        -1-
#118484733 v1
Dated: August 11, 2021       TROUTMAN PEPPER HAMILTON SANDERS LLP
       Wilmington Delaware
                             /s/ Marcy J. McLaughlin Smith
                             Marcy J. McLaughlin Smith (DE 6184)
                             Hercules Plaza, Suite 5100
                             1313 N. Market Street
                             Wilmington, Delaware 19801
                             Telephone: (302) 777-6500
                             Facsimile: (302) 421-8390
                             E-mail: marcy.smith@troutman.com

                             -and-

                             Gary W. Marsh (admitted pro hac vice)
                             600 Peachtree Street, NE
                             Suite 3000
                             Atlanta, GA 30308
                             Telephone: (404) 885-2618
                             Facsimile: (404) 962-6983
                             Email: gary.marsh@troutman.com

                             -and-

                             Brett D. Goodman (admitted pro hac vice)
                             875 Third Avenue
                             New York, NY 10022
                             Telephone: (212) 704-6000
                             Facsimile: (212) 704-5966
                             Email: brett.goodman@troutman.com

                             Counsel to Park Place Development Primary, LLC




                                     -2-
#118484733 v1
